        Case 3:19-cv-01484-WHA Document 175 Filed 03/24/20 Page 1 of 5



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 9   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
10   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
11   Facsimile: (215) 875-4604
     Sschalman-bergen@bm.net
12   KConnon@bm.net
13   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees on
14   behalf of the State of California
15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17

18   PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
19                                                       NOTICE OF FILING OF CONSENT TO
                    Plaintiffs,                          JOIN COLLECTIVE ACTION
20
             vs.
21
     INTEGRATED TECH GROUP, LLC and
22   ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
23                  Defendants.                          Complaint Filed: March 21, 2019
                                                         Trial Date:   October 19, 2020
24

25

26

27

28


                      NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 175 Filed 03/24/20 Page 2 of 5



 1               NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Form, submitted herewith as Exhibit 1, pursuant to the
 4   Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5                            CONSENT TO JOIN COLLECTIVE ACTION
 6       EXHIBIT NUMBER                                NAME                          OPT-IN NUMBER
 7                  1                            Brandon Hughes                               381
 8

 9

10   Date: March 24, 2020                       Respectfully submitted,
11                                              /s/ Ori Edelstein
                                                Carolyn H. Cottrell
12                                              Ori Edelstein
                                                Michelle S. Lim
13                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY
14                                              WOTKYNS LLP
15                                              Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                Krysten L. Connor (admitted pro hac vice)
16                                              BERGER & MONTAGUE, P.C.
17                                              Attorneys for Plaintiff, the Collective,
                                                and putative Class, and Aggrieved Employees on behalf
18                                              of the State of California
19

20

21

22

23

24

25

26

27

28

                                                          1
                       NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 175 Filed 03/24/20 Page 3 of 5



 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on March 24, 2020, I electronically filed the foregoing document with
 3 the Clerk of the Court using the Court's CM/ECF system, which will send a notice of electronic

 4 filing to all CM/ECF participants.

 5

 6   Date: March 24, 2020                       Respectfully submitted,
 7
                                                /s/ Ori Edelstein
 8                                              Carolyn H. Cottrell
                                                Ori Edelstein
 9                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
10                                              COTTRELL KONECKY
                                                WOTKYNS LLP
11
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
12                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
13
                                                Attorneys for Plaintiff, the Collective,
14                                              and putative Class, and Aggrieved Employees on behalf
                                                of the State of California
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
                       NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 175 Filed 03/24/20 Page 4 of 5




            EXHIBIT 1
Case 3:19-cv-01484-WHA Document 175 Filed 03/24/20 Page 5 of 5
